Citation Nr: 1807708	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to increased ratings for residuals of post-ligamentous repair for anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, currently rated as 20 percent disabling for impairment of the tibia and fibula, 10 percent disabling for instability from May 27, 2014, and 10 percent disabling for limited extension from May 27, 2014.

2. Entitlement to an effective date earlier than September 24, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

The Veteran had active service from April 1974 to August 1974 and October 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2009 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a hearing before the Board. The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In April 2014, the Board remanded these claims for additional development.  In July 2015, the Board dismissed the issue of entitlement to a total disability rating based on individual unemployability (TDIU), and remanded the remaining issues.

The issue of entitlement to increased ratings for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service personnel records reflect that he was discharged from service in May 1977.

2. A claim for service connection for a mental disorder was received in October 1991 and denied in a November 1991 rating decision; the Veteran did not submit a timely appeal for the November 1991 denial of this issue, nor has he filed a claim for revision of that denial based upon clear and unmistakable error (CUE); therefore, that decision is final.

3. In correspondence received on September 24, 2003, the Veteran claimed entitlement to service connection for a mental disorder.

4. No communication received from the last final decision in November 1991 to September 24, 2003 may be interpreted as an informal claim of entitlement to service connection for a mental disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 24, 2003 for the grant of service connection for PTSD with major depressive disorder are not met. 38 U.S.C. §§ 5110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as the effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in July 2017 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records. There is no indication that there are any outstanding pertinent documents or records pertaining to the issue of entitlement to an earlier effective date that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 
As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in June 2013. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Entitlement to an Effective Date Earlier than September 24, 2003 for the Grant of Service Connection for PTSD and Major Depressive Disorder

The Veteran seeks an effective date earlier than September 24, 2003 for the grant of service connection for PTSD and major depressive disorder. He asserts he should be awarded service connection for PTSD and major depressive disorder, effective 1991.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen. Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

The Board notes the Veteran's claim for a mental disorder was first received in October 1991. His claim was denied in a November 1991 rating decision. The Veteran submitted a timely notice of disagreement to that rating decision; however, he limited his disagreement to the issue of service connection for his left knee.  He did not indicate that he disagreed with the denial of service connection for a mental disorder. See November 1991 notice of disagreement.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim. Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of CUE with regard to the November 1991 rating decision. As no CUE has been alleged in the unappealed prior decision for this issue, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in November 1991. See 38 C.F.R. §§ 3.105, 3.400.

Entitlement to service connection for PTSD and major depressive disorder was granted in a March 2015 rating decision, effective September 24, 2003, the date the RO asserts his claim was received.

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.] The Board has considered whether any evidence of record prior to September 24, 2003 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date. In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155. 

Unfortunately, the earliest date a claim for entitlement to service connection for a mental disorder was received, subsequent to the final November 1991 rating decision, is September 24, 2003. As noted previously, the Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen. Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). Therefore, because the RO received the Veteran's statement indicating his intent to reopen his mental disorder claim on September 24, 2003, the Board finds that the currently assigned effective date of September 24, 2003, is appropriate.

While the Board understands that the Veteran believes his effective date should be reflective of the first time he filed his claim, the law specifically does not allow VA to set effective dates in that manner.  Because his claim was denied, and not appealed, it became final until he reopened it.  The date he reopened is the proper effective date, which is the presently assigned effective date of September 24, 2003. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an effective date earlier than September 24, 2003 for the grant of service connection for PTSD and major depressive disorder is denied.

REMAND

The Veteran seeks entitlement to increased ratings for his left knee disability.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

During the course of this appeal, a new precedential opinion that directly affects this case was issued. The United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. The most recent VA examination of record, from June 2014, does not comply with Correia. Accordingly, the Board finds that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any updated treatment records.

2. Afford the Veteran a VA examination to determine the current severity of his left knee disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the left knee and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

3. After all of the above actions have been completed, undertake any additional development as deemed necessary. 

4. After the Veteran has been given adequate time to respond, readjudicate his claim. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


